241 S.W.3d 441 (2007)
Marlon E. FIELDS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67593.
Missouri Court of Appeals, Western District.
December 26, 2007.
Jeannie Marie Willibey, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Lisa M. Kennedy, Office of Attorney General, Jefferson City, for Respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Marlon E. Fields appeals the circuit court's judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).